Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 1 of 11 PageID #: 41




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 KHALIL-ULLAH ABDUL                                )
 al-MUHAYMIN,                                      )
                                                   )
        Plaintiff,                                 )
                                                   )     Case No.: 1:19-cv-3553-JRS-TAB
 v.                                                )
                                                   )
 KAREN MITCHELL,                                   )
 CAMILLE MITCHELL,                                 )
 KELLY JULBERT,                                    )
 LENA HEFFNER,                                     )
 GRANDVILLE BOARD OF                               )
 DIRECTORS, AND                                    )
 KIRKPATRICK MANAGEMENT                            )
 COMPANY, INC.,                                    )
                                                   )
        Defendants.                                )


             DEFENDANTS’ JOINT ANSWER TO PLAINTIFF’S COMPLAINT


                                          I.     COMPLAINT

        1.      This is a civil action brought by the Plaintiff for declaratory, and injunctive relief,

 monetary damages and civil penalties against the Defendants, under the Fair Housing Act. Title

 VIII of the Civil Rights Act of 1968, as amended (“FHA”), 42 U.S.C. 3601 et seq. and 42 U.S.C.

 1983, 1985.

 RESPONSE: Defendants deny liability and damages and admit only that Plaintiff purports to

 have filed this action pursuant to the referenced statutory authority. Defendants deny any

 remaining or inconsistent allegations.
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 2 of 11 PageID #: 42




                                II.     JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this action under 28 U.S.C. 1331 and 1345, and

 42 U.S.C. 3614(a) and 42 U.S.C. 1983, 1985.

 RESPONSE: Defendants deny liability and damages and, without waiver of any affirmative

 defenses asserted below, do not dispute the Court’s subject matter jurisdiction at this time.

 Defendants deny any remaining or inconsistent allegations.

        3.      Venue is proper under 28 U.S.C. 1391 the claims alleged herein arose in the

 Southern Indiana [sic] where all parties reside.

 RESPONSE: Defendants deny liability and damages and do not dispute venue at this time.

 Defendants are without knowledge or information sufficient to admit or deny whether “all

 parties” reside “in the Southern Indiana” and deny same. Defendants deny any remaining or

 inconsistent allegations.

                                            III.    PARTIES

        4.      Khalil-Ullah Abdul al-Muhaymin, is Plaintiff in this action and all times relevant

 to this action was a African American practicing Muslim, at 2618 Bethel Avenue, Indianapolis,

 IN 46203.

 RESPONSE: Defendants are without knowledge or information sufficient to admit or deny the

 allegations in Paragraph 4 and deny same.

        5.      Karen Mitchell, is Defendant in this action and at all times relevant to this action

 was the President and Chief Executive Officer of the Defendant Grandville Cooperative, Inc.,

 Board of Directors, at 3520 Calhoun Street, Indianapolis, IN 46203
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 3 of 11 PageID #: 43




 RESPONSE: Defendants admit only that Karen Mitchell was president of the Board of Directors

 of Grandville Cooperative, Inc., which is located at 3520 Calhoun Street, Indianapolis, IN 46203,

 and deny all remaining or inconsistent allegations.

        6.      Camille Mitchell, is Defendant in this action and at all times relevant to this

 action was the Property Manager of Grandville Cooperative, Inc., at 3520 Calhoun Street,

 Indianapolis, IN 46203.

 RESPONSE: Defendants admit only that Camille Mitchell was Property Manager for Grandville

 Cooperative, Inc., which his located at 3520 Calhoun Street, Indianapolis, IN 46203, and deny all

 remaining or inconsistent allegations.

        7.      Kelly Julbert, is Defendant in this action and at all times relevant to this action

 was an employee off Kirkpatrick Management Company, Inc., charged with the responsibility to

 coordinate compliance with the nondiscrimination requirements contained in the Department of

 Housing and Urban Developments implementing Section 504 (24 CFR part 8 dated June 2, 1988,

 at 5702 Kirkpatrick Way, Indianapolis, IN 46203

 RESPONSE: Defendants state that no response is required to this allegation to the extent it

 incorporate a legal conclusion as to the scope of an individual’s responsibility under the cited

 authority, but to the extent a response is required, Defendants admit only that Kelly Julbert was

 an employee of Kirkpatrick Management Company, Inc., and served as the company’s Section

 504 Coordinator, and that Kirkpatrick Management Company, Inc. is located at 4702 Kirkpatrick

 Way, Indianapolis, IN 46203, and Defendants deny any remaining or inconsistent allegations.

        8.      Lena Heffner, is Defendant in this action at all times relevant to this action was

 leasing agent for Grandville Cooperative, Inc, at 3520 Calhoun Street, Indianapolis, IN 46204
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 4 of 11 PageID #: 44




 RESPONSE: Defendants admit only that Lena Heffner was a leasing agent for Grandville

 Cooperative, Inc., which is located at 3520 Calhoun Street, Indianapolis, IN 46204, and deny any

 remaining or inconsistent allegations.

        9.      Grandville Board of Directors, is Defendant in this action and at all times relevant

 to this action was a decision maker including for Grandville Cooperative, Inc., affairs at 3520

 Calhoun, Indianapolis, IN 46203

 RESPONSE: Defendants aver that the Grandville Board of Directors as the governing body of

 Grandville Cooperative Inc. approves a Membership Selection Plan utilized by Kirkpatrick

 Management, Inc. in making initial decisions, and that the Board of Directors considers appeals

 of Kirkpatrick decisions under certain circumstances, admits that Grandville Cooperative, Inc. is

 located at 3520 Calhoun Street, Indianapolis, IN 46204, and denies any remaining or inconsistent

 allegations.

        10.     Kirkpatrick Management Company, Inc., is Defendant in this action and at all

 times relevant to this action was a decision maker including but not limited to application

 appeals 5702 Kirkpatrick Way, Indianapolis, IN 46220.

 RESPONSE: Defendants aver that Kirkpatrick Management Company, Inc. makes an initial

 determination of whether applications meet criteria established by Grandville and denies any

 remaining or inconsistent allegations.

                                 IV.      FACTUAL ALLEGATIONS

        11.     On or about August 1, 2017, Plaintiff received a telephone call from Defendant

 Camille Mitchell requesting his presents [sic] at the Defendants office.

 RESPONSE: Defendants are without knowledge or information sufficient to admit or deny the

 allegations and deny same.
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 5 of 11 PageID #: 45




        12.     Once Plaintiff arrived at he [sic] Defendant’s office Defendant Camille Mitchell

 gave Plaintiff a membership application to fill out after receiving an application fee of $25.00

 dollars from Plaintiff for a Credit/Report fee.

 RESPONSE: Defendants aver that Plaintiff completed a membership application on September

 11, 2015, and paid the $20.00 application fee at that time, and that Plaintiff added an individual

 to his application in or about August 2017, and that individual paid a $25.00 application fee then

 in effect, and deny any remaining or inconsistent allegations.

        13.     Plaintiff had been on Defendant’s waiting list for approximately two (2) years

 before Plaintiff name reached the top of that list.

 RESPONSE: Defendants aver that Plaintiff had been on Defendant’s waiting list for Section 8

 housing between September 11, 2015, and August 2017, and deny any remaining or inconsistent

 allegations.

        14.     Some of Defendants family and friends did not have to get on a waiting list they

 were given special treatment while non friends were discriminated against in various ways.

 RESPONSE:       Defendants deny any special treatment or discrimination and deny that any

 applicants for Section 8 housing were not required to go on a waiting list. Defendants are

 without knowledge or information sufficient to admit or deny whether Plaintiff had family or

 friends who sought other categories of housing who were not required to go on a waiting list, and

 deny same. Defendants deny any remaining or inconsistent allegations.

        15.     On or about August 15, 2017, Plaintiff received a rejection letter from Defendant

 Grandville Cooperative, Inc., signed by Defendant Heffner.

 RESPONSE: Defendants aver that on or about August 15, 2017, Lena Heffner signed an

 application rejection letter addressed to Plaintiff at 1905 Churchman Ave., Indianapolis, IN
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 6 of 11 PageID #: 46




 46203, which letter speaks for itself, and Defendants are without knowledge or information

 sufficient to admit or deny any remaining allegations, and deny same.

        16.     On or about August 24, 2017, Plaintiff sent a letter of appeal via first class mail

 return receipt requested to which Defendant Camille Mitchell signed for on August 28, 2017.

 RESPONSE: Defendants aver that Grandville received an appeal letter from Plaintiff on August

 28, 2017, which letter speaks for itself, and Defendants are without knowledge or information

 sufficient to admit or deny any remaining allegations, and deny same.

        17.     Plaintiff's letter sought a meeting/hearing with Defendants to reverse their

 arbitrary and capricious decision rejecting Plaintiff's application for a rental property in violation

 of the Fair Housing Act, Title VIII of the Civil Rights Act of 1968, as amended ("FHA") 42

 U.S.C. 3601 et seq and 42 U.S.C. 1983, 1985.

 RESPONSE: Defendants admit only that Plaintiff sought an appeal of the rejection of his

 housing application, deny any arbitrary or capricious decision or violation of authority cited, and

 deny all remaining or inconsistent allegations.

        18.     Plaintiffs appeal letter received by the Defendant's August 28, 2017 was not

 answered by the Defendant Camille Mitchell until September 27, 2017, well outside the time

 limits HUD requires for an appellant to receive a final decision which is (5) five business days of

 the meeting.

 RESPONSE: Defendants admit that Plaintiff’s appeal letter was received by Grandville on

 August 28, 2017, and admit that a decision letter on Plaintiff’s application appeal request was

 issued on September 27, 2017, and was signed by Camille Mitchell, but deny the decision was

 provided outside any time limits established by HUD, and deny any remaining or inconsistent

 allegations.
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 7 of 11 PageID #: 47




         19.     Defendant's did not have the required meeting with Plaintiff instead they

 arbitrarily and capriciously decided Plaintiffs appeal without a hearing or meeting and used

 discriminatory criteria to aid their decision to deny Plaintiff housing based upon Plaintiff's

 religion and his being a Muslim.

 RESPONSE: Denied.

         20.     Defendants conspired through their collective actions and omissions with each

 other to violate Plaintiff’s Constitutional rights.

 RESPONSE: Denied.

         21.     On or about October 10, 2017, Plaintiff drafted correspondence to Defendants

 Camille Mitchell and Kelly Julbert in response to the decision letter dated September 27, 2017,

 alleging discrimination based on Plaintiff’s age, race, and religion.

 RESPONSE: Defendants aver that on October 16, 2017, Grandville received a letter from

 Plaintiff dated October 17, 2017, addressed to Camille Mitchell and Kelly Julbert Re:

 Applicant’s Response to Decision Letter, which letter alleged in part that the decision of

 Grandville and Kirkpatrick was discriminatory based on “applicants [sic] age, race, and

 religion.” Defendants deny the allegations in Plaintiff’s letter and any remaining or inconsistent

 allegations in Paragraph 21 of Plaintiff’s Complaint.

         22.     On information and belief Defendant's stated that they would never let Khalil that

 old black Muslim move into Grandville Cooperative, Inc.

 RESPONSE: Denied.

         23.     Plaintiff has never received a reply to his October 10, 2017 correspondence.
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 8 of 11 PageID #: 48




 RESPONSE: Defendants aver that Grandville responded to Plaintiff in a letter dated December

 7, 2017, which letter speaks for itself, and are without knowledge or information sufficient to

 admit or deny any remaining or inconsistent allegations and deny same.

                                        V.     FAIR HOUSING ACT

        24.      Paragraphs 1-23 are hereby re-alleged and incorporated by reference. The

 Defendants conduct described above constitutes:

 RESPONSE: Defendants incorporate by reference their responses to Paragraphs 1-23 as if stated

 fully herein, and deny any remaining and inconsistent allegations.

        25.      Through actions including those described above has (1) denied or otherwise

 made dwelling unavailable because of religious discrimination in violation of 42 U.S.C. 3601 et

 seq., 42 U.S.C. 1983, 1985.

        a. A pattern or practice of resistance to the full enjoyment of rights granted by the Fair

              Housing Act under 42 U.S.C. 3601 et seq.

        b. A denial to a group of persons rights granted by the Fair Housing Act that raises an

              issue of general public importance under 42 U.S.C. 3601 et seq.

 RESPONSE: Denied.

        26.      The Defendants conduct described above was intentional, willful, and taken in

 disregard of the rights of others.

 RESPONSE: Denied.

                                       VI.     CLAIMS FOR RELIEF

                                      Violations of the Fair housing Act.

        27.      The allegations listed above are incorporated herein by reference.
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 9 of 11 PageID #: 49




 RESPONSE: Denied.

 Defendants actions described above constitute:

                a. Discrimination in the sale or rental, or otherwise making or denying, a
                   dwelling because of religion, in violation of the FHA, 42 U.S.C. 3601 et seq.

                b. Discrimination in the terms, conditions, or privileges of sale or rental of a
                   swelling [sic], or in the provisions of services or facilities in connection with
                   such swelling [sic] because of religion in violation of the FHA, 42 U.S.C.
                   3601 et. Seq.

 RESPONSE: Denied.

        Defendant denies that Plaintiff is entitled to any of the relief sought in his final

 WHEREFORE paragraph/Prayer for Relief or otherwise.

        WHEREFORE, Defendants respectfully request that Plaintiff take nothing by his

 Complaint, that the Court enter a judgment in favor of Defendants, that the Court award

 Defendants their costs including attorneys’ fees, and all other just and proper relief.

                                   AFFIRMATIVE DEFENSES

        1.      Further answering Plaintiff’s Complaint, Defendants deny each and every

 allegation which has not been specifically admitted.

        2.      Plaintiff’s Complaint fails to state a claim on which relief can be granted.

        3.      Plaintiff’s claims are barred by the statutes of limitations.

        4.      Plaintiff’s claims are barred because he or others on his application were not

 qualified.

        5.      Plaintiff’s alleged right to recovery is barred in whole or in part by his failure to

 mitigate any alleged damages.

        6.      Any actions taken or not taken with regard to Plaintiff were at all times in good

 faith and for legitimate business reasons and not for any discriminatory or illegal purpose, and
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 10 of 11 PageID #: 50




 the same actions would have been taken or not taken based on legitimate, nondiscriminatory

 grounds regardless of any alleged protected status.

         7.      Plaintiff has failed to allege facts sufficient to give rise to a claim for punitive

 damages.

         8.      An award of punitive damages in this case deprives Defendants of property

 without due process of law in violation of Defendants’ rights under federal and/or state

 constitutions, and the standard for determining whether to impose punitive damages is vague and

 indefinite, does not provide adequate guidance to the trier of fact, and fails to require proof by an

 appropriate standard.

         9.      Defendants state that Plaintiff is not entitled to punitive damages in that, if

 Defendants have acted at all, they have acted at all times with good faith efforts to comply with

 all laws.

         10.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver and

 release.

         11.     Plaintiff failed to exhaust administrative procedures and/or internal appeal options

 before filing his claim.

         12.     Individual defendants who are directors of limited liability entities are not liable

 for any action taken as a director, or any failure to take any action, and Plaintiff cannot establish

 any basis for director liability.

         13.     Defendant “Grandville Board of Directors” has no capacity to be sued separately

 from Grandville Cooperative, Inc. and Grandville Board of Directors and Grandville

 Cooperative, Inc. are one entity for purposes of this action.

         14.     Defendant reserves the right to amend its Answer and Affirmative Defenses
Case 1:19-cv-03553-JRS-TAB Document 19 Filed 01/13/20 Page 11 of 11 PageID #: 51




 consistent with any case management order in this action and/or to assert additional affirmative

 defenses in the event discovery indicates they would be appropriate.


           WHEREFORE, Defendants respectfully request that Plaintiff take nothing by his

 Complaint, that the Court enter a judgment in favor of Defendants, that the Court award

 Defendants their costs including attorneys’ fees, and all other just and proper relief.




                                               Respectfully submitted,

                                               /s/ Laurie E. Martin
                                               Laurie E. Martin (#26877-49)
                                               Kristofer S. Wilson (#32805-19)
                                               HOOVER HULL TURNER LLP
                                               111 Monument Circle, Suite 4400
                                               P. O. Box 44989
                                               Indianapolis, IN 46244-0989
                                               Telephone: (317) 822-4400
                                               Facsimile: (317) 822-0234
                                               Email: lmartin@hooverhullturnerturner.com
                                                      kwilson@hooverhullturnerturner.com

                                               Attorneys for Defendants



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon all counsel of
 record via the Court’s Electronic Notification system, this 13th day of January, 2020.



                                                   /s/ Laurie E. Martin
                                                   Laurie E. Martin
 1064240
